COLE, P. J.
The People have filed a petition for rehearing which does not discuss the matters set forth in our previously filed opinion, but assumes arguendo that the opinion is correct. Rather the People now seek to raise for the first time in their petition for rehearing a contention not previously raised or argued by them on this appeal—that the search warrant covered not only the two films which are the subject of the underlying prosecution, but also evidence in the form of business records, utility bills and rental agreements. The People now urge that these items are governed by different standards than those which govern material presumptively within the protection of the First Amendment and fault our opinion because it does not discuss this never-before-raised issue.
We decline to consider the issue. “The courts have on numerous occasions declared that they will not grant rehearings on points newly urged in the petition. It is the duty of counsel to see that all points are properly presented in the original briefs or argument, before submission. . . .” (6 Witkin, Cal. Procedure (2d ed. 1971) p. 4526, and cases cited therein.) While the rule might be relaxed upon a showing of good cause why the issue was not raised previously, the People neither make, nor attempt to make any such showing. Further, respondent has had no opportunity to discuss the issue.
Dowds, J., and Saeta, J., concurred.